Bates, Judge,
delivered the opinion of the court.
In the year 1863, proceedings were instituted by Lawrence County to recover of the defendants for the use of township 27, in range 26, moneys belonging to the school fund of that township. Their bond for the money was dated on 6th day of February, 1850, and payable at twelve months. They set up the statute of limitations as a defence, and the plaintiff offered in evidence endorsements on the note, made by the clerk of the county court, of payments of interest, to take the case out of the statute. The court rejected this testimony, and also refused several instructions asked by the plaintiff as to the effect of these payments, endorsed on the note; thus, in short, denying to them any effect.
The statute law in reference to loans of school money, requires that when any money is paid on such loans (of principal or interest) the county treasurer shall give the person making the payment duplicate receipts therefor, one of which shall be delivered to the clerk of the county court, who shall *398credit the payment on the bond and mortgage, &c. (R. C. p. 1425, § 26.) The entries made on the bonds are therefore of an official character, and are legitimate evidence of the payments made, which payments take the case out of the statute of limitations.
Judgment reversed and cause remanded.
Judges Bay and Dryden concur.